Citation Nr: 0919823	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-12 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
September 6, 1983 rating decision which assigned an effective 
date of service connection for posttraumatic stress disorder 
(PTSD) of April 28, 1981 and assigned a 50 percent rating 
from that date to April 30, 1982, and a 100 percent rating 
thereafter.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a left knee 
disability including arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision of the Des Moines, Iowa, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In September 2007, the Veteran testified at the RO 
before the undersigned via video conference.  

The Veteran raised the issue of entitlement to an increased 
rating for degenerative joint disease of the right knee, 
postoperative status, medial meniscectomy, at his hearing.  
The Board refers this matter to the RO for appropriate 
action.  

The issue of whether new and material evidence has been 
received to reopen the claim of service connection for a left 
knee disability including arthritis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a September 6, 1983 rating decision, the RO granted 
service connection for PTSD and assigned an effective date of 
service connection of April 28, 1981; the RO assigned a 50 
percent rating from that date to April 30, 1982, and a 100 
percent rating thereafter.  An appeal to that decision was 
not initiated.

2.  The September 6, 1983 decision was based on the record 
and the law which existed at the time and did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision.


CONCLUSION OF LAW

The criteria for revision or reversal of the September 6, 
1983 decision which assigned an effective date of service 
connection for PTSD of April 28, 1981 and assigned a 50 
percent rating from that date to April 30, 1982, and a 100 
percent rating thereafter, on the basis of CUE have not been 
met.  38 C.F.R. § 3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  This 
law contemplates VA's notice and duty to assist obligations 
in the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any other 
kind of action in the VA adjudicative process.").  

The Board therefore finds that the provisions of the VCAA, 
and its implementing regulations, are not applicable to the 
adjudication of the CUE issue.




Background

In July 1970, the Veteran filed a claim for VA Compensation 
or Pension benefits.  In his application, he indicated that 
he was "very nervous."  In an August 1970 Administrative 
Decision, the RO determined that the Veteran's discharge in 
February 1970 was under dishonorable conditions.  Thus, his 
discharge was a bar to VA benefits.  

In July 1977, another application for VA Compensation or 
Pension benefits was received from the Veteran.  He did not 
claim that he had a psychiatric disorder at that time.  

Thereafter, the Veteran's discharge from service was 
upgraded.  In July 1978, the Department of the Army notified 
the Veteran that his case had been reviewed under the 
provisions of Public Law 95-126 and had directed the Adjutant 
General to issue a change in his DD 214 to affirm his DOD-
SDRP discharge upgrade under Uniform Standards.  The Veteran 
was advised that the Army Discharge Review Board's action was 
favorable.  A DD Form 215, Correction for DD Form 214, Report 
of Separation from Active Duty, reflecting change in the 
characterization of the Veteran's discharge was effective May 
20, 1977.  

In September 1978, another application for VA Compensation or 
Pension benefits was received from the Veteran.  He did not 
claim that he had a psychiatric disorder at that time.  

In September 1979, correspondence was received from the 
Veteran in which he requested service connection for 
"injuries."  He did not claim that he had a psychiatric 
disorder at that time.  

In an October 1979 Administrative Decision, VA determined 
that the Veteran's discharge for the period of service from 
February 1967 to February 1970 was considered to have been 
issued under honorable conditions.  Thereafter, in November 
1979, the Veteran specified that he was seeking service 
connection for knee and head injuries.  There was no mention 
of psychiatric disability.  

In a November 1979 VA examination, the Veteran was diagnosed 
as having mixed neurosis, anxiety, and depression.  He denied 
having any prior psychiatric hospitalizations, but had 
received psychiatric treatment two years before.  He 
indicated that he was unemployed as a machine operator and 
was on "long term disability" for an industrial injury that 
happened in 1979.

In a January 1980 rating decision, service connection for 
mixed neurosis, anxiety, and depression was denied.  The 
Veteran filed a notice of disagreement (NOD) and a statement 
of the case (SOC) was issued.  The Veteran did not thereafter 
perfect an appeal.  That rating decision was therefore final.  
38 U.S.C.A. § 7105.  

On April 28, 1981, another application for VA Compensation or 
Pension benefits was received from the Veteran.  In May 1981, 
the Veteran indicated that he had a nervous condition.  

The Veteran was hospitalized by VA from May to June 1981.  A 
diagnosis of PTSD (by history) was indicated.  It was noted 
that the Veteran was originally admitted to the Psychiatric 
Unit because of problems with anger and hostility.  The 
Veteran reported that he had difficulties relating well with 
his children and his wife.  He stated that he could not hold 
a job.  He gave a history of heroin abuse to the psychiatrist 
who interviewed him.  Attached clinical notes from April 28, 
1981 to May 1981 noted that the Veteran had been unable to 
hold a job for any length of time due to his abuse problems.  
The Veteran was bitter and felt that he had been treated 
unfairly.  He stated that VA had not recognized his injuries 
from Vietnam.  He was still having flashbacks.  The examiner 
questioned whether there was an element of malingering.  The 
Veteran later described having an angry outburst at home.  
His wife was blaming him for their financial situation.  His 
wife refused to come in for marital counseling.  The Veteran 
was later admitted to the VA Medical Center for 
hospitalization, as noted. 

In June 1981, the Veteran was afforded a VA examination which 
made a provisional diagnosis of PTSD.  The Veteran described 
experiencing stressful situations in Vietnam involving people 
being wounded and killed.  The Veteran indicated that he 
could not hold down a job and his wife refused to work 
because she did not want to leave him alone with their 
children.  He described acting violently with his wife.  He 
indicated that he was so angry he could have killed his 
family.  However, he currently maintained that he loved his 
wife and children.  

Mental status examination revealed that the veteran was 
gruff, surly, and complaining.  He was alert and directed his 
attention to the examiner.  He was very pleasant with a 
social worker, but not with the examiner.  Cooperation was 
only fair.  The Veteran spoke spontaneously and replied to 
questions relevantly and with detail.  He spoke moderately 
rapidly, the words flowed smoothly, and he had good color to 
his voice, but was quite angry.  He spoke quite loudly most 
of the time.  He was not overactive or underactive.  There 
was no psychomotor retardation and there were no bizarre 
movements.  There was some agitation at times.  The Veteran 
said that he was depressed.  There was no evidence of 
delusions or hallucinations, but he did report having night 
terrors, accompanied by sweats and fighting with his wife 
because he thought that she was the enemy.  The examiner 
stated that there was some reason to think that the Veteran 
had PTSD.  He had recurrent dreams, the content was not 
clear, but some involved the enemy.  He related that they had 
increased in frequency over the past two years.  When he got 
"stirred up" during the day, he would have more at night.  
When he heard helicopters, he thought of Vietnam or when he 
saw a child in the street, he would think of Vietnam.  He 
could not cope with his family, although he loved them.  His 
sleep was disturbed.  He could not stand the noise of war 
movies because it made his headaches worse and dreams more 
frequent.  The Veteran had also been on drugs.  The examiner 
stated that a more definite diagnosis might be made if his 
story could be confirmed (the provisional diagnosis of PTSD 
was made).  He was considered competent.  

In July 1981, the Veteran was hospitalized for heroin abuse.  
Mental status examination revealed that the Veteran was 
dressed appropriately, alert, coherent, and cooperative.  
Mood was euthymic.  His affect was appropriate.  Speech was 
productive and goal directed.  There was no evidence of 
hallucinations or delusions.  The Veteran talked about 
Vietnam nightmares and flashbacks.  He was oriented times 
three.  He was not suicidal or homicidal.  He was considered 
competent.  

In a November 1981 rating decision, service connection for a 
nervous disorder and PTSD were denied.  The Veteran did not 
submit an NOD to this rating decision.  However, on April 30, 
1982, a claim to "reopen service connection for PTSD" was 
received.  In November 1982, the Veteran requested a VA PTSD 
examination.  

Thereafter, a December 1982 VA examination diagnosed PTSD.  
Mental status examination revealed that the Veteran was 
casually dressed and clean, but his grooming was indifferent.  
He was extremely restless.  He did not smile, but rather was 
hostile, angry, sad, and frustrated.  He talked rapidly and 
spontaneously with some pressure of speech.  He expressed 
hostile and paranoid thoughts.  The Veteran said that rages 
came on every few days up to a week apart and lasted for a 
couple of days during which time he would try to pick a 
fight.  He said that he did not like anyone, including 
himself and his family.  He described startle reaction and 
sleep disturbance.  He indicated that he would relive the 
noise and confusion of combat.  The diagnosis was dysthymic 
disorder and PTSD.  

In April 1983, the Veteran was hospitalized by VA for 
treatment of PTSD.  The examiner indicated that the Veteran 
competent and probably employable.  He was treated for his 
problems with anger.  He became progressively less agitated.  
His affect was appropriate and there was no bizarre 
mentation.  His verbalizations included resentment of the 
government.  He felt victimized.  It was noted that the 
Veteran was very challenging because he was extremely angry 
and agitated frequently.  He felt resentful toward VA and was 
quite demanding.  He appeared to be belligerent and 
threatening, but the examiner was able to calm him down and 
get him to cooperate with portions of the interview, 
otherwise he remained guarded.  The Veteran related that he 
trusted his pastor.  It was noted that he had been frequently 
unemployed, but indicated a desire to work at rebuilding old 
homes.  His military history was reviewed including the 
stressful circumstances of his service in Vietnam.  The 
Veteran was married, but there was abuse in the home and she 
moved out.  They had several children whom the Veteran 
expressed pride in and he indicated that he wanted 
compensation for them.  A history of drug use was explored.  
The examiner noted that the Veteran engaged in self-defeating 
behaviors, had a poor self-perception, and had difficulties 
with interpersonal relationships.  

Correspondence was received from the Veteran's wife.  She 
expressed their frustrations with the Veteran's claims.  

Documentation was subsequently received which showed that the 
Veteran was assigned to an Artillery Group which was 
subjected to enemy action of a life-threatening nature on a 
daily basis.  In August 1983, the Director of Compensation 
and Pension Service indicated that service connection should 
be established based on the Veteran's experiences as part of 
the Artillery Group and based on the diagnosis of PTSD.

In a September 6, 1983 rating decision, the RO granted 
service connection for PTSD and assigned a 50 percent rating 
from April 28, 1981 and a 100 percent rating from April 30, 
1982.  The effective date of service connection was the date 
of claim, April 28, 1981.  The 50 percent rating was based on 
the June and July 1981 medical records.  The 100 percent 
rating was assigned from the date of the "reopened claim," 
April 30, 1982.  

In February 1984, the Veteran contacted VA and requested an 
earlier effective date for the grant of service connection 
for PTSD.  In a February 1984 rating decision, the claim for 
an effective date earlier that April 28, 1981 for service 
connection for PTSD was denied.  This denial was confirmed 
and continued in May 1984, August 1985, and in August 1988 
rating decisions.  


CUE

The Veteran has alleged CUE in the September 6, 1983 rating 
decision in which, the RO granted service connection for PTSD 
effective April 28, 1981 and assigned a 50 percent rating 
from April 28, 1981 and a 100 percent rating from April 
30, 1982.  The Veteran did not appeal that decision and it 
became final.  See 38 U.S.C.A. § 7105.

The September 6, 1983 rating decision may be revised only 
upon a showing that it was clearly and unmistakably 
erroneous.  See 38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 
3.104, 3.105, 3.156(a); Manio v. Derwinski, 1 Vet. App. 140 
(1991).

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly 
constituted rating agency . . . shall be final and binding . 
. . based on evidence on file at the time and shall not be 
subject to revision on the same factual basis."  See also 38 
U.S.C.A. § 5108.  An exception to this rule is when the VA 
has made a clear and unmistakable error in its decision 
pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 
210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes CUE.

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); 
see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) 
(to prove the existence of CUE as set forth in 38 C.F.R. § 
3.105(a), the claimant must show that an outcome- 
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).

To prove the existence of clear and unmistakable error as set 
forth in § 3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision."  Yates v. 
West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of 
'error''  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) emphasized that a purported failure in the 
duty to assist cannot give rise to CUE, nor does it result in 
"grave procedural error" so as to vitiate the finality of a 
prior, final decision.  In other words, to present a valid 
claim of CUE, the claimant cannot simply request that VA 
reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. 
App. 412 (1996).  Further, an alleged failure in the duty to 
assist by the RO may never form the basis of a valid claim of 
CUE, because it essentially is based upon evidence that was 
not of record at the time of the earlier rating decision.  
See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  The fact that medical 
knowledge was not advanced to its current state may not form 
the basis for a valid claim of CUE, because it is premised 
upon facts that were not then of record.  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  See Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute CUE.  Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the 
error must be one that would have manifestly changed the 
outcome at the time it was made.  Kinnaman v. Derwinski, 4 
Vet. App. 20, 26 (1993).  

In light of the foregoing, the Veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

The record to be reviewed for CUE must be based on the record 
and the law that existed at the time of the September 1983 
rating decision.  38 C.F.R. § 3.105.  

At the time of that decision, VA law and regulation provided, 
with regard to the question of the assignment of an effective 
date of service connection, the following:

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an 
original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(2) (1982).

In this case, the Veteran did not perfect an appeal to the 
January 1980 rating decision which denied service connection 
for mixed neurosis, anxiety, and depression.  As noted, he 
initiated disagreement with this decision and was sent an 
SOC, but did not perfect his appeal.  His next claim was 
received on April 28, 1981.  Between the time of the 
unperfected appeal and the new claim, there was no pertinent 
correspondence nor any pertinent medical records.  Although 
the April 28,  1981 claim was denied in November 1981, the 
April 1982 correspondence may be construed as an NOD as it 
was received within the one year period of the denial; thus 
April 28, 1981, was an acceptable date as the claim of 
service connection.  

The Veteran argues that service connection should have been 
made effective the date of his discharge from service since 
he had psychiatric problems since service.  However, he has 
not articulated that either the correct facts, as they were 
known at the time, were not before the adjudicator or that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.

As noted, the RO assigned an effective date of service 
connection as the date of the reopened claim on April 28, 
1981.  Assigning this effective date was consistent and in 
compliance with 38 C.F.R. § 3.400(o)(2) (1980) which stated 
that the effective date is the date of receipt of the claim 
to reopen or the date entitlement arose, whichever is later.  
The Board further notes that service connection for PTSD may 
arguably be considered a new claim of service connection.  
However, similar to the provisions for a "reopened claim," 
the effective date in an original claim is the date of 
receipt of the claim to reopen or the date entitlement arose, 
whichever is later, unless the claim is received within one 
year after separation from service, which it was not in this 
case.  38 C.F.R. § 3.400(b) (1980).

The Veteran has made general allegations that his effective 
date should have been earlier than the date assigned.  
However, these allegations appear to amount to an assertion 
that his "entitlement" was earlier since he had a 
psychiatric disorder since service.  However, the later date 
between date of entitlement and date of claim (whether an 
original claim or a "reopened claim") is used for an 
effective date of service connection.  

The Veteran has also argued that his bad discharge prevented 
him from getting work and from getting assistance for his 
PTSD.  However, this assertion is not a basis for a finding 
of CUE.  There is no allegation of CUE in the August 1970 
Administrative Decision which determined that the Veteran's 
discharge in February 1970 was under dishonorable conditions.  
As noted, the Veteran's discharge was upgraded by the service 
department effective in 1977.  VA issued a new Administration 
Decision in October 1979 which concluded that the Veteran's 
discharge for the period of service from February 16, 1967 to 
February 12, 1970, was considered to have been issued under 
honorable conditions for VA purposes.  38 C.F.R. § 3.400(g) 
provides that where entitlement to benefits is established 
because of the correction, change or modification of a 
military record by a Board established under 10 U.S.C. § 1552 
or § 1553, or because of other corrective action by competent 
military naval, or air authority, the award will be effective 
from the latest of these dates: 1) date application for 
change, correction, or modification was filed with the 
service department, in either an original or a disallowed 
claim; 2) date of receipt of claim if claim was disallowed; 
or 3) one year prior to date of reopening of disallowed 
claim.   38 C.F.R. § 3.400(g).  However, as noted above, in 
January 1980, a claim for a psychiatric disorder (mixed 
neurosis, anxiety, and depression) was considered, but denied 
on the merits.  The Veteran did not thereafter perfect an 
appeal and it became final.  See 38 U.S.C.A. § 7105.  The 
basis of the later grant of service connection for PTSD was 
not because of corrective action by the service department, 
but rather that the evidence at that time relating to the 
underlying substantive issue warranted a favorable 
disposition.

With regard to the assigned effective date of April 28, 1981 
as the date of service connection for PTSD, the September 6, 
1983 rating decision was based on the record and the law 
which existed at the time and did not involve undebatable 
error which, had it not been made, would have manifestly 
changed the outcome of the decision.

The Veteran also argues that there was CUE in the assignment 
of a 50 percent rating from April 28, 1981 to April 30, 1982, 
when a 100 percent rating was assigned.  He asserts that a 
higher 100 percent rating should be assigned for that period.  
At that time, the following rating criteria were in effect:

The criteria for rating psychiatric disorders provided 
that a 50 percent rating required substantial impairment 
in the ability to establish or maintain effective or 
favorable relationships with people; reliability, 
flexibility and efficiency levels are so reduced by 
reason of psychoneurotic symptoms as to result in severe 
industrial impairment.  A 70 percent rating required 
serious impairment in the ability to establish and 
maintain effective or favorable relationships with 
people; psychoneurotic symptoms are of such severity and 
persistence as to result in pronounced impairment in the 
ability to obtain or retain employment.  A 100 percent 
rating required that the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior; demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1982).

The assignment of a disability rating can be grounds for CUE 
if it is later shown that the undisputed, contemporaneous 
medical evidence warranted assignment of a higher disability 
evaluation.  Myler v. Derwinski, 1 Vet. App. 571, 574 (1991). 

In this case, the pertinent evidence of record, as set forth 
above, reflected that the Veteran received psychiatric 
treatment and underwent examination between April 1981 and 
July 1981.  The records reflected that the Veteran had anger 
and hostility issues.  He had problems coping with his family 
and work.  He also had heroin abuse issues.  Mental status 
examinations revealed that he was cognitively intact and 
there were no psychotic manifestations indicated.  The 
Veteran himself indicated in his hearing testimony that he 
was working in 1981.  

A review of the evidence of records shows that there was a 
basis for the assigned 50 percent rating reflective of 
substantial impairment in the ability to establish or 
maintain effective or favorable relationships with people; 
reliability, flexibility and efficiency levels are so reduced 
by reason of psychoneurotic symptoms as to result in severe 
industrial impairment.  There is a basis for the RO to have 
determined that there was severe impairment.  The question of 
whether the impairment should have been deemed pronounced 
involves how the evidence was weighed.  However, to the 
extent that the Veteran disagrees with how VA weighed this 
evidence, mere disagreement with the weighing of medical 
evidence does not amount to CUE.  See Russell, 3. Vet. App. 
at 313-14.  Further, an asserted failure to evaluate and 
interpret correctly the evidence is not clear and 
unmistakable error.  Eddy v. Brown, 9 Vet. App. 52, 54 
(1996).  

With regard to the assigned effective date of April 28, 1981 
to April 20, 1982 for a 50 percent rating, the September 6, 
1983 rating decision was based on the record and the law 
which existed at the time and did not involve undebatable 
error which, had it not been made, would have manifestly 
changed the outcome of the decision.


ORDER

There was no CUE in a September 6, 1983 rating decision which 
assigned an effective date of service connection for PTSD of 
April 28, 1981 and assigned a 50 percent rating from that 
date to April 30, 1982, and a 100 percent rating thereafter, 
and the appeal is denied.  


REMAND

In a November 2006 rating decision, the RO reopened the claim 
of service connection for a left knee disability, but denied 
that issue on the merits.  At his Travel Board hearing, the 
Veteran expressed disagreement with that determination.  As 
such, an SOC must be issued.  The failure to issue a 
statement of the case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, this matter is REMANDED for the following 
actions:

The Veteran should be sent an SOC as to the 
issue of entitlement to service connection 
for a left knee disability including 
arthritis in accordance with 38 U.S.C.A. § 
7105 and 38 C.F.R. §§ 19.29, 19.30.  If the 
Veteran perfects his appeal by submitting a 
timely and adequate substantive appeal on 
this issue, then the claim should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


